Citation Nr: 1703768	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-33 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under the Montgomery GI Bill (MGIB).


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to April 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 Administrative Decision. 

During this appeal, the Veteran submitted a 21-22 form for the Marine Corps League and the National Veterans Legal Services Program; while the forms were signed by the Veteran, they were not signed by the respective representatives.  Therefore, both appointments were invalid and the Veteran remained and remains unrepresented despite his attempts to appoint a representative.  

The Board notes that the Veteran is incarcerated and has indicated that understanding his claims status and the status of his representation has been confusing and difficult.  The Board also notes that VA has at points wrongfully implied to the Veteran that he was represented by MCL or NVLSP.  However, NVLSP has filed motions for leave to withdraw as representative, and those motions have been granted by the undersigned on the basis that the issue is moot because the appointment was never valid.  VA recently contacted the MCL, the representative most recently the Veteran wished to appoint as his representative, to request signature on the unsigned 21-22, but received no response after multiple attempts at contact.

VA has sent the Veteran letters in January 2013 and February 2016 explaining representation; the February 2016 letter encloses the form 21-22 and explicitly states "both you and an individual from the VSO must sign this form."  Contact information for the VSOs was also provided.  With their motions to withdraw, NVLSP also provided June 2014 and March 2016 letters to the Veteran providing contact information for VSOs.

As VA has attempted to contact MCL with no reply and sent the Veteran a letter explaining that a 21-22 requires the VSO to the sign the form, with contact information for the VSOs, and years have passed due to the requests for representation, the Board finds it proper to proceed with the claim despite the Veteran not having properly appointed a representative.


FINDING OF FACT

The Veteran did not file a claim for educational benefits under the MGIB within ten years.  He did not submit a request for extension of the delimiting date within one year after the original delimiting date or within one year after recuperating from a disability.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for receiving Chapter 30 educational benefits are not met.  38 U.S.C.A. § 3031  (West 2014); 38 C.F.R. §§ 21.7050, 21.7051 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, but do not apply in educational benefits situations, which are governed by Chapter 30 of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) and Sims v. Nicholson, 19 Vet. App. 453   (2006).  Therefore, the VCAA is not applicable herein.

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of: (i) the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of the veteran's last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force; or, (iii) the date on which the veteran meets the requirements for four years' service in the Selected Reserves found in 38 C.F.R. § 21.7042 (b) (2016) and 38 C.F.R. § 21.7044 (b) (2016).  See 38 U.S.C.A. § 3031 (a) (West 2014); 38 C.F.R. § 21.7050 (a) (2016).  In this case, the Veteran has no service-connected disabilities and there is no indication he participated in the reserves.

In this regard, the Veteran's delimiting date is July 1, 2005, ten years after DoD records reflect separation from service.  The record does not document, and the Veteran does not allege, that he filed a claim for education benefits or used education benefits prior to July 2005.  He filed the claim on appeal in June 2013.  The record also does not show, and the Veteran does not assert, that he filed for an extension of the ten-year delimiting period.  Accordingly, the Veteran's delimiting date of July 1, 2005, has passed and the Veteran is not entitled to educational assistance anymore, even if the Board were to find that he otherwise met the requirements.  See 38 U.S.C.A. § 3011 (a)(1)(A); 38 C.F.R. § 21.7042 (a)(5).

Having carefully reviewed the record, the Board concludes that the Veteran does not meet the cited criteria, including based on an exception, to establish basic eligibility for education benefits under Chapter 30, Title 38, United States Code.   Thus, in light of the foregoing, the Veteran is not eligible for Chapter 30 benefits under 38 U.S.C.A. § 3011 (a)(1)(B).  The claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under the Montgomery GI Bill (MGIB) is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


